DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 06/02/2022 has been entered and is currently under consideration.  Claims 1-15, 21, and 24-25 are allowed.
Allowable Subject Matter
Claim 1-15, 21, and 24-25 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Kuwabara (JP2002-59709 of record with reference made to applicant provided translation) teaches:
A two-wheeled vehicle tire ([0009]) comprising:
a tread portion having a tread surface between a pair of tread edges defining a tread width therebetween, the tread width being equal to a tire maximum width in a tire axial direction (Fig 1: tread part 2; [0017]),
the tread portion being provided with a belt layer (Fig 1: belt layer 7) and a tread rubber disposed radially outwardly of the belt layer (base rubber layer 2B, cap rubber layer 2C);
the belt layer comprising cords oriented along a tire circumferential direction ([0021, 0022]); and
the tread rubber comprising a cap rubber forming the tread surface and a base rubber disposed radially inwardly of the cap rubber (Fig 1: base rubber layer 2B, cap rubber layer 2C; [0024]), wherein
the base rubber is a single layer and is disposed in direct contact with the belt layer (Fig 1; [0019, 0024]),
a 300% modulus of the cap rubber is greater than a 300% modulus of the base rubber ([0028-0029]).
Kuwabara does not teach the belt layer comprising steel cords and a loss tangent of the cap rubber is smaller than a loss tangent of the base rubber.
In the same field of endeavor regarding tires, Horiguchi (US 2014/0283966 of record) teaches a belt layer comprising steel cords ([0028]) and a loss tangent of a cap rubber is smaller than a loss tangent of the base rubber for the motivation of minimizing rolling resistance (Fig 1: base layer 10, cap layer 11; [0033, 0036]; table 1-1, ex 2).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the belt cords and tread rubber as taught by Kuwabara to have steel cords and a loss tangent of a cap rubber smaller than a loss tangent of the base rubber as taught by Horiguchi in order to minimize rolling resistance.
Kuwabara in view of Horiguchi does no teach wherein the cap rubber has a thickness decreasing continuously from a tire equator to the respective tread edges.  Kuwabara teaches a cap layer of constant width from the tire equator to the respective tread edges in Fig 1.  Horiguchi teaches a thickness decreasing from a tire equator to the respective tread edges in Fig 1, but does not teach a thickness decreasing continuously from a tire equator to the respective tread edges.
The remaining prior art of record does not teach the above limitations.
Since the prior art of record fails to teach each and every limitation of the claim, claim 22 is allowed.
Claims 2-15, 21, and 24-25 are allowed due to dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

                                                                                         
                                                                                                                                                                                                  /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743